Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-16 objected to because of the following informalities:  the claims would appear to be intended as depending on claim 11 (method) and are treated as such.  Appropriate correction is required. Other minor spelling errors are underlined in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0087991 A1; ids of 7/31/2018), and further in view of Savord (US 20180064419 A1).
Regarding claims 1 and 11, Chen teaches an ultrasound imaging system, comprising:
an array of ultrasound transducers [abstract NxM ultrasonic transducer array; 0002 A 3D ultrasound imaging system may involve two-dimensional (2D) transducer arrays; 0068 CMUT array] comprising a set of sub-arrays of transducers [0067 The circuit-level column-row-parallel architecture supports a programmable element addressing scheme for various sub-array apertures (see e.g., FIGS. 8A-8F).; 0127 10x10 CMUT sub-array]; and an array of [buffers] [0069 N and M 
a set of signal paths, for each sub-array of transducers, from within the array of ultrasound transducers to outside the array of ultrasound transducers, the set of signal paths comprising a signal path for each transducer of the sub-array [fig. 8a and 8b show activated rows and columns which output to edge buffers; fig. 6c shows circuit detail with upstream and downstream CMUTs with associated LNAs feeding intermediate line buffers along signal path; 0062 The receiver LNA142 is selectively connected (via connection 144) to the transducer element 121 in order to output a received signal to a shared variable gain amplifier (VGA) buffer 160.];
wherein each transducer (comprises a circuit comprising [fig. 2a shows CMUT element on top of ASIC integrated die #201 with rx/tx and switch as described in [0069]; 0061 include an ultrasonic transceiver 110 with an ultrasonic transducer array 120 on an application-specific integrated circuit (ASIC) 130. The ASIC 130 includes a transceiver element 140 corresponding to each transducer element 121 of the transducer array 120 (see inset image A).]:
the [buffer] associated with said transducer [0069;0089; fig. 2b shows CMUT elements #201 above buffers placed on ASIC];

a register for controlling the switching arrangement [0098 mesh unit…comprise a buffer…addressable memory; 0099 control signal comprises portion 502 b (termed “read select”) for specifying the location(s) in the buffer from which the input signal is to be read];
wherein the switching arrangement is selectively configurable to route [fig. 6c shows switches on outputs of low noise amplifier (LNA)] a transducer output to a selected output of the circuit [fig. 6c shows LNA outputting to intermediate buffers and column/row buffers], the selected output being connected to a signal path for said transducer [fig. 3a shows transmit amplifier #303], or to route an external input to the circuit to an external output from the circuit through the buffer [fig. 3a shows receive amplifier #301], the external input and external output being connected to at least one signal path of the set of signal paths [fig. 3a shows that if RxSw #302 is open amplifier T may control line to drive cmut transducer #304, and alternatively if switch is closed output from transducer may be read by receive amplifier which routes to buffer bus]; and
wherein for each sub-array of transducers, the signal path for at least some of the transducers comprises multiple hops between the [buffers] associated to transducers of said sub-array [0089 Lastly, as another example, inserting intermediate buffering stages in the middle of interconnection lines could extend the number of parallel channels even further, as shown in FIG. 6C. Within each intermediate block, 16-64x channel outputs can be combined in parallel by each channels buffer stage. The additional line buffers inserted could attain parallelism with even more channels without excessive band width/linearity performance degradation.].

    PNG
    media_image1.png
    693
    397
    media_image1.png
    Greyscale

Chen teaches buffers within an analogue/analog signal receive path [fig. 6c shows multiple buffers fed from CMUTs through LNA amplifiers] but does not explicitly refer to the buffers as analog. Savord teaches buffers with analog signals [0027 and fig. 4 show transducer #101n with preamplifier #68 along with sample and hold switches/capacitors #62s with #65s and #67s with 
It would have been understood that the buffers in Chen, as taught by Savord are part of analog signal processing buffers immediately following ultrasonic transducer preamplification and switching because these steps take place prior to analog to digital conversion in these examples.
Regarding claims 2 and 12, Chen also teaches an imaging system as claimed in claim 1, comprising an array of banks of analog to digital converters, wherein the set of signal paths leads to a bank or set of banks of analog to digital converters [claim 8 at least one analog-to-digital converter (ADC);].
Regarding claim 3, Chen also teaches an imaging system as claimed in claim 2, wherein: the array of ultrasound transducers is provided as an integrated circuit and the array of banks of analog to digital converters is provided as part of the integrated circuit [claim 8; 0061 ultrasonic transceiver is integrated with application specific circuit; 0063 ASIC includes analog to digital converter (ADC)]; or the array of banks of analog to digital converters is provided on a separate substrate to the array of ultrasound transducers [0096 the output of the channels can be to external analog to-digital converters (ADC).].
Regarding claims 4 and 13, Chen also teaches an imaging system as claimed in claim 1, wherein the hops are spread evenly along a path from each transducer to outside the array [0089 describes inserting intermediate buffering stages…additional line buffers; from fig. 6c buffers could be said to be spread evenly as they are drawn as spaced at regular intervals].
Regarding claim 5, Chen as modified by Savord also teaches an imaging system as claimed in claim 1, wherein each buffer of the array each set of analog buffers comprises a differential amplifier with unity gain [Chen describes 0006 VGA buffer includes at least one differential 
Regarding claim 6, Chen also teaches an imaging system as claimed in claim 1, wherein the array of ultrasound transducers comprises rows and columns of ultrasound transducers, and the signal paths within the array of ultrasound transducers form columns [0062 the VGAs 160 are connected to the rows and the columns of transceiver elements 140. ].
Regarding claim 7, Chen also teaches an imaging system as claimed in claim 6, further comprising second array of analog buffers located in rows outside the area of the array of ultrasound transducers [0069 describes Rx buffers at the perimeter of flip chip bonded CMUT and ASIC; fig. 6c shows intermediate buffers and row buffer schematically further from CMUT].
Regarding claim 9, Chen also teaches an imaging system as claimed in claim 1, wherein the signal paths have the same number of hops for each transducer [fig. 6c shows pairs of transducers in parallel sharing intermediate lines between buffers and hence hops could be said to be the same number – e.g., two or three hops per pair of CMUT and LNA transducers shown in fig. 6c].
Regarding claims 10 and 15, Chen also teaches an imaging system as claimed in claim 1 and claim 10, further comprising: a memory for storing information concerning a delay associated with each transducer (forming signal paths with the same number of hops for each transducer) [fig. 6c shows pairs of transducers in parallel sharing intermediate lines between buffers and hence hops could be said to be the same number – e.g., two or three hops per pair of CMUT and LNA transducers shown in fig. 6c; fig. 19f shows elements along a common row being read out along a column where distance from inner row to outer edge along column shows five hops for top row]; .

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0087991 A1) and Savord (US 20180064419 A1) as applied to claim 10 above, and further in view of Kim (US 20090121973 A1) and Miller (US 20060010358 A1).
Regarding claims 14 and 16, Chen also teaches a method as claimed in claim 10, wherein: the array of ultrasound transducers comprises rows and columns of ultrasound transducers, and wherein the method comprises forming signal paths as columns to reach the edge of the area of the array of ultrasound transducers [abstract Selection logic includes row select, column select, and per-element bit select. Through the column-row-parallel architecture, a variety of aperture configurations can be achieved.; 0063 describes column select logic; fig. 19c-f shows read out by column select from inner elements out to edge of array at (s4,2)(t) through s(4,5)(t)], and providing further signal paths between analog buffers of a second array located in rows outside the area of the array of ultrasound transducers [fig. 6c shows transducers with multiple intermediate buffers as well as other buffers].
Chen does not explicitly teach … and yet Kim teaches or the signal paths include a plurality of analog buffers of a second array located within the area of the [array] [0013 A plurality of buffer circuits may be disposed in the pixel unit, a plurality of control lines may be disposed in rows in the pixel unit, and the buffer circuits may be disposed in an intermediate portion of each of the control lines.], and the method comprises forming zig-zag signal paths within the [array] [0058 That is, the buffer circuits 211 may be implemented only in the upper left and lower right regions of the pixel unit 201. In the regions of the pixel unit 201 containing the buffer circuits 211, the 
It would have been obvious to arrange the buffers below ultrasonic transducer arrays as taught by Chen, in the zig zag buffer pattern as taught by Kim so that the buffer may be made to be of equal length or approximately of equal delay by including zigs, zags, or curves (Miller) [0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645